         Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

WILLIAM MCDERMET,

                  Plaintiff,

      vs.                                          C.A. No. 1:19-cv-11322-FDS

DIRECTV, LLC
THE DIRECTV GROUP, INC.
             Defendant.



DEFENDANTS’ MOTION AND MEMORANDUM IN SUPPORT OF THEIR MOTION
TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF PLAINTIFF’S MOTION FOR
                      SUMMARY JUDGMENT

      Evidence submitted in support of a motion for summary judgment must be ultimately

admissible. Bennett v. Saint–Gobain Corp., 507 F.3d 23, 28 (1st Cir. 2007). But the majority of

evidence submitted by William McDermet (“McDermet”) in support of his motion for summary

judgment—most notably transcripts that purport to be of calls McDermet received from

telemarketers—suffer from a series of evidentiary deficiencies and must be excluded.

      First, the transcripts are hearsay to the extent McDermet offers them to prove the truth of

the matter asserted by the unknown callers. All of the conversations contained in the transcripts

constitute an unsworn statement made out-of-court and McDermet made no attempt to lay any

foundation to show how they fit within a hearsay exception.

      Second, the transcripts were illegally obtained. Massachusetts is a two-party consent state,

which means a party to a telephone call cannot secretly record the telephone calls without

violating the law. McDermet made no attempt to comply with the law, and exclusion of the

recordings and accompanying transcript is an appropriate sanction for his ongoing misconduct.




                                               1
              Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 2 of 9




            In addition to the inadmissible transcripts, McDermet supports a number factual allegations

     with citations only to his Amended Complaint. A party’s pleadings are not admissible evidence

     in support of that party’s own claims and thus the allegations of the Amended Complaint cannot

     be considered on summary judgment.1

                                               ARGUMENT

I.          The Transcripts Submitted By McDermet Should Be Excluded

            The bulk of McDermet’s facts in support of his motion for summary judgment are

     supported by nearly sixty transcripts that purport to be of calls that McDermet received from

     telemarketers. See Plaintiff’s Statement of Facts ¶¶ 2-5, 8, 10-18, 20-25, 28-29. McDermet

     provides limited sworn testimony to support the admission of those transcripts. Instead, he simply

     says that he recorded calls, had transcripts prepared and then reviewed the transcripts for their

     accuracy and asks the Court to accept those transcripts as evidence. McDermet Decl. ¶ 5.

            A.      The Transcripts Are Hearsay To The Extent They Are Submitted For The
                    Truth Of The Matter Asserted.

            McDermet relies on the transcripts as his only support for the truth of two facts allegedly

     communicated on the calls. First, McDermet attempts to use the recordings to show the individuals

     he talked to were affiliated with DIRECTV. See Statement of Facts ¶¶ 8, 10, 12-18, 20. Second,

     McDermet attempts to use the recordings to show the callers admitted to using an autodialer.

     Statement of Facts ¶¶ 23-24, 28. This is an improper use of hearsay evidence, and those paragraphs

     of McDermet’s statement of facts relying on such hearsay should be stricken.

            There are two elements to hearsay—that the declarant did not make the statement while

     testifying under oath at the current trial or hearing and that the statement is offered to prove the


     1
      Of course, pleadings may contain an admissible party admission when used against the party
     who drafted them.

                                                      2
           Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 3 of 9




truth of the matter asserted. Fed. R. of Evid. 801(c). A taped conversation falls clearly within the

scope of the hearsay rule when one party to the conversation attempts to offer the statements of

the absent participant for the truth of the matter asserted. U.S. v. Camuti, 78 F.3d 738, 743 (1st Cir.

1996).

         Here, both elements of the hearsay rule are clearly satisfied. None of the telemarketers

McDermet claims he spoke to submitted any affidavits or other evidence affirming what they

allegedly said on the calls. That may not prevent McDermet from using the recordings for limited

purposes unrelated to the truth of the matter asserted (had they been lawfully made), such as using

them to prove the existence of calls he received, or the phone line on which he received calls. See

Statement of Facts ¶¶ 2-3. But, as described above, McDermet relies on the recordings for more

substantive purposes, including the only alleged support for his contention that the telemarketers

worked for DIRECTV and used an autodialer. That is rank hearsay and merits exclusion.

         McDermet may try to argue that the statements in the recordings constitute party

admissions and are thus not hearsay. However, he bears the burden of the laying the foundation to

show that this exception to the hearsay rule applies. Bacou Dalloz USA Inc. v. Continental

Polymers, Inc., 344 F.3d 22, 29 n.5 (1st Cir. 2003). Under Fed. R. of Evid. 801(d)(2), this means

he must show either DIRECTV authorized the statement, or that the speaker acted as DIRECTV’s

agent and was within the scope of the agency at the time he made the statement. But McDermet

makes no attempt to do either and does not even lay the foundation to identify the speaker in

question. To the contrary, DIRECTV submitted extensive evidence showing any third-party

independent retailers that may have contacted him were not authorized to hold themselves out as

DIRECTV, did not act as DIRECTV’s agents, and were not authorized to engage in any




                                                  3
          Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 4 of 9




telemarketing on DIRECTV’s behalf. See DIRECTV’s Cross-Motion for Summary Judgment at

3-5.

            B. The Transcripts Were Illegally Obtained.

       The court should also strike all statement of facts that rely on the transcripts as a sanction

for McDermet illegally obtaining those recordings. The recordings violate Massachusetts law

(where McDermet resides), since the Commonwealth prohibits secretly recording a conversation

(whether by telephone or otherwise) without the consent of all of the parties. Mass. Gen. Law. ch.

272 § 99(c)(1).2 McDermet readily admits that he secretly records all of his phone calls from the

start of the call, without informing individuals that they are being taped with the intent of using

the evidence in later litigation. McDermet Dep. 66-69 (attached hereto as Exhibit A). He even

concedes that it is “possible” he is violating relevant two-party consent laws when applicable, like

the ones in Massachusetts. Id.

       The question, then, is what the appropriate remedy is for McDermet’s misconduct. It is true

that illegally obtained evidence is not automatically excluded under the civil rules of evidence.

London Sire Records v. Doe 1, 2009 WL 10728828, at * 2 (D. Mass. Jan. 9, 2009). However, the

Court retains broad latitude to exclude evidence as a sanction for unlawful conduct. McGuire v.

Acufax Microsurgical Inc., 175 F.R.D. 149, 153 (D. Mass. 1997) (court has the inherent power to

exclude evidence as a sanction for misconduct). Here, Massachusetts law makes it a misdemeanor

to disclose or to use illegally recorded conversations, provisions that are presumably triggered by

the admission of the recordings into evidence. Mass Gen. Law. ch. 272 §99(c)(3).




2
 This court has held the Commonwealth’s wiretapping statute is unconstitutional as applied to the
videotaping of police conduct, but the statute remains in effect as to private conversations like the
ones at issue here. Martin v. Gross, 340 F. Supp. 3d 87, 92 (D. Mass. 2018).

                                                 4
            Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 5 of 9




          McDermet is a licensed attorney.3 McDermet Dep. (Ex. A) at 7-8. On the side, he runs a

lucrative business filing TCPA complaints. McDermet Response to Interrogatory No. 5 (attached

hereto as Ex. B). To facilitate those lawsuits, McDermet has elected to ignore the law and record

conversations in clear violation of Massachusetts law. Doing so violates the privacy not just of the

telemarketers who call him, but anyone else who dials his number, including tenants and lawyers

he works with though his job at a Massachusetts state housing court. McDermet Dep. (Ex. A) at

66-68. McDermet shows no sign of voluntarily conforming his conduct to the law, and excluding

the ill-gotten evidence is thus an appropriate sanction to ensure compliance with the law in this

and future proceedings.

    II.   McDermet Cannot Support His Motion For Summary Judgment With Citations To
          The Allegations Of His Complaint.

          McDermet also purports to support several of the statements of facts relied on his motion

for summary judgment by citing to his Amended Complaint. McDermet Statement of Facts ¶¶ 1-

7, 13-15, 17-23. But “the complaint is not admissible evidence and is not an appropriate source of

authority for summary judgment.” Reed v LePage Bakeries, 2000 WL 761626, at *1 n.2 (D. Me.

Feb. 29, 2000). Statements of facts supported only by the Amended Complaint, then, cannot be

considered. Id. Paragraphs 6 and 7 of McDermet’s Statement of Facts should be stricken, as should

any arguments that rely on those paragraphs in McDermet’s briefing.4 And to the extent the Court

excludes the recordings for the reasons set forth above, paragraphs 2-5, 13-15 and 17-23 of the

Statement of Facts would have no remaining factual support and should be stricken,


3
 Mass. Rules of Prof. Conduct 4.4 (a) states: “In representing a client, a lawyer shall not use
means that have no substantial purpose other than to embarrass, delay, or burden a third person, or
use methods of obtaining evidence that violate the legal rights of such a person.”
4
  The operative Amended Complaint in this matter has not been verified such that the Court can
treat it as the functional equivalent of an affidavit. Sheinkopf v. Stone, 927 F.2d 1259, 1262 (1st
Cir. 1991).

                                                  5
         Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 6 of 9




                                            CONCLUSION

       DIRECTV respectfully requests that the Court strike the following paragraphs of

McDermet’s Statement of Facts:

          •   2-3, 5, 8, 10-18; 20-24, and 28-29, for their reliance on illegally obtained evidence;

          •   8, 10, 12-18, and 20 for their reliance of hearsay statements that allegedly show

              telemarketers were affiliated with DIRECTV;

          •   23-24 and 28 for their reliance on the use of hearsay statements that allegedly show

              telemarketers used an autodialer;

          •   1-7, 9, 11, 13-15, 17-20, 22-23, and 25 for relying on citations to the amended

              complaint instead of to admissible evidence.

       DIRECTV requests that the Court strike the following exhibits to McDermet’s declaration:

          •   Exs. 2-58 and 63-67 for the reliance on illegally obtained evidence and to the extent

              offered for the truth of the matter asserted.

Dated this 18th day of May, 2020


                                                      DEFENDANTS, by their attorneys

                                                      /s/ Kyle J. Steinmetz

                                                      Steven M. Cowley BBO # 55434
                                                      Gina M. Puls BBO # 697122
                                                      Duane Morris LLP
                                                      100 High Street, Suite 2400
                                                      Boston, MA 02110-1724
                                                      Tel: 857-488-4261
                                                      Fax: 857-401-3090
                                                      smcowley@duanemorris.com
                                                      gmplus@duanemorris.com


                                                      Kyle J. Steinmetz, admitted pro hac vice
                                                      Mayer Brown LLP

                                                  6
Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 7 of 9




                                  71 S. Wacker Drive
                                  Chicago, IL 60606
                                  Tel: 312-701-8547
                                  ksteinmetz@mayerbrown.com




                              7
         Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 8 of 9




                                CERTIFICATE OF SERVICE

       I, Kyle J. Steinmetz, an attorney admitted pro hac vice in this matter, do hereby certify

that on May 18, 2020, I caused a copy of the following to be served via the ECF system upon:

       William W. McDermet IV
       4 Second Street
       Ipswich, MA 01938-2128
       Xebec2718@gmail.com
                                                     /s/ Kyle J. Steinmetz




                                                8
         Case 1:19-cv-11322-FDS Document 39 Filed 05/18/20 Page 9 of 9




                             CERTIFICATE OF COMPLAINCE

       I, Kyle J. Steinmetz, an attorney admitted pro hac vice in this matter, do hereby certify

that on May 13, 2020, I met and conferred with Plaintiff via email regarding the contents of this

motion, but was unable to reach an agreement regarding the issues raised in the motion.

                                                     /s/ Kyle J. Steinmetz




                                                9
